DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1-7, 9, 11-13, 15, 20-23 as filed 9/28/2020 is/are allowed. Claim 14 is cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Giordana Mahn on 04/09/2021.
The application has been amended as follows: 
----
Claim 14 is cancelled.
In claim 1, line 11, "wherein the upper opening of the liner directly attaches to” is hereby replaced with – wherein an upper portion of the liner directly attaches to—
In claim 15, line 18, p.4, " wherein the upper opening of the funnel insert directly” is hereby replaced with – wherein an upper portion of the funnel insert directly –
These amendments are supported by figs. 7-8, [0046].
Claim 9 is amended as the following:

Claim 20 is amended as the following:
20. (Previously Presented) The funnel insert of claim 15, wherein the porous material is at least one of 
----

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/WAQAAS ALI/
Primary Examiner, Art Unit 1777